LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 1 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

ZACHARY BOORSTEIN
8314 Comanche Court

Bethesda, Maryland 20817

CHRISTOPHER SCOTT
6619 Braeburn Parkway
Bethesda, Maryland 20817

Plaintiffs,
Vv.

WISETEK SOLUTIONS, INC.
1209 Orange Street
Wilmington, Delaware 19801

Serve On:

The Corporation Trust Incorporated
2405 York Road

Lutherville Timonium, Maryland 21093

WISETEK US HOLDINGS LIMITED
Unit 19 O’Connell Campus,
Brooklodge, Glanmire, Co. Cork, Ireland

Serve On:

Sean Sheehan, CEO

Unit 19 O’Connell Campus,
Brooklodge, Glanmire, Co. Cork, Ireland

WISETEK SOLUTIONS LIMITED
Unit 19 O’Connell Campus,
Brooklodge, Glanmire, Co. Cork, Ireland

Serve On:
Sean Sheehan, CEO
Unit 19 O’Connell Campus,

Brooklodge, Glanmire, Co. Cork, Ireland

SEAN SHEEHAN
Unit 19 O’Connell Campus,
Brooklodge, Glanmire, Co. Cork, Ireland

ee NM He ee Ree He HR HH HH HR HH HR HK HH KH KH HF HK HH HK KH HF HF KH ¥ KX HF HR K K

Civil Action No.

JURY TRIAL DEMANDED

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 2 of 20

And

PAUL CARR
Unit 19 O’Connell Campus,
Brooklodge, Glanmire, Co. Cork, Ireland

* & + € © &

Defendants

COMPLAINT & JURY DEMAND

COME NOW the Plaintiffs, Zachary Boorstein and Christopher Scott, by and
through their attorneys, Richard W. Evans, James G. Fegan, II] and McCarthy Wilson,
LLP, and sue the Defendants, Wisetek Solutions, Inc., Wisetek US Holdings Limited,
Wisetek Solutions Limited, Sean Sheehan, and Paul Carr, and state as follows:

PARTIES

1. Plaintiff Zack Boorstein (hereinafter sometimes referred to as “Mr.
Boorstein” or “Plaintiff Boorstein”) is an individual residing at 8314 Comanche Court,
Bethesda, Maryland 20817.

2. Plaintiff Christopher Scott (hereinafter sometimes referred to as “Mr. Scott”
or “Plaintiff Scott,” and together with Plaintiff Boorstein, collectively as the “Plaintiffs”)
is an individual residing at 6619 Braeburn Parkway, Bethesda, Maryland 20817.

3, Defendant Wisetek Solutions, Inc. (hereinafter sometimes referred to as
“Wisetek”) is a company incorporated under the laws of Delaware and having its registered
office at 1209 Orange Street, Wilmington, DE 19801.

4, Defendant Wisetek US Holdings Limited (hereinafter sometimes referred to
as “Wisetek US”) is a company incorporated under the laws of Ireland and having its

registered office at Unit 19 O’Connell Campus, Brooklodge, Glanmire, Co. Cork, Ireland.

 
LAW OFFICES
McCARTHY WILSON LLP
A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 3 of 20

5. Defendant Wisetek Solutions Limited (hereinafter sometimes referred to as
“Wisetek Ireland,” and together with Defendant Wistetek and Defendant Wisetek US,
collectively as the “Defendant Entities”) is a company incorporated under the laws of
Ireland and having its registered office at Unit 19 O’Connell Campus, Brooklodge,
Glanmire, Co. Cork, Ireland.

6. Defendant Sean Sheehan (hereinafter sometimes referred to as “Mr.
Sheehan”) is an individual who is or was at all material times employed as the Chief
Executive Officer (“CEO”) of the Defendant Entities with a principal office address of at
Unit 19 O’Connell Campus, Brooklodge, Glanmire, Co. Cork, Ireland.

7. Defendant Paul Carr (hereinafter sometimes referred to as “Mr. Carr,” and

together with Defendant Wisetek, Defendant Wisetek US, Defendant Wisetek Ireland and

| Defendant Sheehan, collectively as the “Defendants”) is an individual who was at all

material times employed as the Chief Financial Officer (“CFO”) of the Defendant Entities

with a principal office address of at Unit 19 O’Connell Campus, Brooklodge, Glanmire,

Co. Cork, Ireland.
JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction over this Complaint under 28

| *-US.C. § 1331 and 28 U.S.C, § 1332.

9. The amount in controversy exceeds the sum or value of $75,000.00,
exclusive of interest, costs and attorneys’ fees.
10. This Court has personal jurisdiction over all of the Defendants because they

routinely engage in a course of business and conduct within the State of Maryland out of

 
LAW OFFICES
McCARTHY WILSON LLP
A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 4 of 20

which some or all of the claims asserted in this Complaint arise, and the parties have agreed
to the jurisdiction of this Court pursuant to the operative agreements of the parties.

11. Venue is properly had in this Court under 28 U.S.C. §1391(b) because the
Defendants have and/or continue to have substantial contact with the State of Maryland
and some or all of the offending conduct giving rise to this Complaint occurred in the State
of Maryland, and the parties have agreed to the venue of this Court pursuant to the operative
agreements of the parties.

STATEMENT OF FACTS

12. Defendant Wisetek is a Corporation formed under Delaware laws and
registered to do business within the State of Maryland.

13. Defendant Wisetek US is an Irish Company formed for the purpose of
owning and holding the equity interest in Defendant Wisetek.

14, Defendant Wisetek Ireland is an Irish Company, which upon information and
belief, is the sole owner of Wisetek US, which it formed to hold US entities, including
Wisetek.

15. Defendant Sheehan is the CEO and a Director for Wisetek, Wisetek US, and
Wisetek Ireland and holds a major percentage of the Ownership in the Defendant Entities.

16. Defendant Carr was at all material times the CFO for Wisetek, Wisetek US,
and Wisetek Ireland.

17. On January 30, 2018, the Plaintiffs entered into a Share Purchase Agreement

with Defendant Wisetek, which included an Earn Out Agreement (attached hereto as

Exhibit 1).

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 5 of 20

18. The Earn Out Agreement contemplated additional payments to the Plaintiffs
subject to yearly performance targets paid out at the end of the First, Second, and Third
Financial Year.

19. The First Financial Year was defined as November 1, 2017 through October
31, 2018.

20. At the termination of the First Financial Year, the parties were in
disagreement regarding the calculation of the EBITDA as defined under the Earn Out
Agreement. The disagreement ultimately resolved after an independent audit, but not
without significant delay, the expenditure of unnecessary time and costs, as well as
significant frustration to the Plaintiffs.

21. The Second Financial Year was defined as November 1, 2018 through
October 31, 2019.

22. Pursuant to the Earn Out Agreement, Defendant Wisetek was required to
prepare a final statement of the EBITDA for the Second Financial Year within ninety (90)
days of October 31, 2019 (the “Statement”), which Defendant Wisetek again failed to
prepare and provide to Plaintiffs.

23. As the time period for the preparation of the EBITDA reached its expiration,
the Plaintiffs became wary that they would be again forced to expend unnecessary time,
costs, and frustration in obtaining the financials from Defendant Wisetek as required by
the Earn Out Agreement in order to do the calculation of the EBITDA.

24. Then, just as the 90 days were expiring, on January 31, 2020, the Plaintiffs

received an email correspondence from Defendant Paul Carr, CFO for Defendant Wisetek.

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON,.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 6 of 20

Mr. Carr stated in his email that he had made a final EBITDA calculation and concluded
that $287,054.00 was due and owing under the agreement. He stated in that same email
that if that amount was not accepted by the Plaintiffs, they would again be forced to engage
an independent audit (attached hereto as Exhibit 2).

25. On February 5, 2020, and within the time period allowable under the Earn
Out Agreement, Mr. Scott responded to Mr. Carr’s offer to settle the earn out payments at
$287,054.00 by accepting the proposed settlement amount (attached hereto as Exhibit 2).

26. On February 10, 2020, Mr. Carr confirmed the settlement and further stated
that “the earn out can be paid at the end of February in line with the agreement” (attached
hereto as Exhibit 2).

27. On February 14, 2020, Mr. Carr again emailed Plaintiffs to advise that the
revised EBITDA number for the Second Financial Year Earn Out was $266,374.00. Mr.
Carr again stated in the same email that if that amount was not accepted by the Plaintiffs,
they would again be forced to engage an independent audit (attached hereto as Exhibit 2).

28. On February 19, 2020, Mr. Scott responded to Mr. Carr’s offer to settle the
earn out payments at $266,374.00 by accepting the proposed settlement amount (attached
hereto as Exhibit 2).

29. Also on February 19, 2020, Mr. Carr acknowledged Mr. Scott’s agreement
to accept the settlement payment of $266,374.00 and confirmed the final settlement of the

Second Financial Year Earn Out payment (attached hereto as Exhibit 2).

 
LAW OFFICES
McCARTHY WILSON LLP
A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 7 of 20

30. OnFebruary 19, 2020, Mr. Carr instructed Jack Niemezuk, the Controller for
Defendant Wisetek to make the payment of the Settlement Amount to the Plaintiffs,
copying the Plaintiffs on that payment instruction (attached hereto as Exhibit 2).

31. Thereafter, the Defendants breached the settlement agreement by failing to
pay $266,374.00 in resolution of the EBITDA for the Second Financial Year.

32. To date, no payment of the Settlement Agreement or the Second Financial
Year Earn Out has been made, and the requested documentation has not been provided, to
the Plaintiffs as required under the Earn Out Agreement.

COUNT I - BREACH OF CONTRACT - SETTLEMENT AGREEMENT
(DEFENDANT WISETEK)

33. Plaintiffs adopt and incorporate by reference each and every preceding
paragraph as if fully set forth herein, and allege the following additionally or in the
alternative.

34. On or about January 31, 2020, Defendant Wisetek, through its CFO,
Defendant Carr, made at the direction of and/or approval of Defendant Sheehan, the
CEO, an offer to avoid additional accounting and to settle the dispute regarding the
amount owed under the Earn Out Agreement for the Secon Financial Year Earn Out
payment in the amount of $266,374.00.

35. The February 5, 2020 email from Mr, Scott to Mr. Carr constituted
acceptance of the offer.

36. Defendant Wisetek thereafter breached the agreement by failing to pay the

settlement agreement to the Plaintiffs.

 
LAW OFFICES
McCARTHY WILSON LLP
ALINITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 8 of 20

37. Asa direct result of Defendant Wisetek’s breach of the parties’ settlement
agreement, Plaintiffs have been damaged in the amount of $266,374.00.

WHEREFORE, Plaintiffs demand judgment against Defendant Wisetek in the

amount of Two Hundred Sixty-Six Thousand Three Hundred Seventy-Four Dollars
and Zero Cents ($266,374.00), in compensatory damages, and other related damages,
including interest, costs, attorney’s fees, and any and all other relief to which this Court
finds them entitled.
COUNT II - BREACH OF CONTRACT — SETTLEMENT AGREEMENT
(DEFENDANT CARR)

38. Plaintiffs adopt and incorporate by reference each and every preceding
paragraph as if fully set forth herein, and allege the following additionally or in the
alternative.

39, Defendant Carr’s offer of January 31,2020 was purportedly made in his role
as Chief Financial Officer of Defendant Wisetek.

40. To the extent that he was acting outside the scope of his employment, then
he is personally liable for the breach.

41. Asa direct result of Defendant Carr’s breach of the parties’ agreement in
refusing to pay the agreed upon settlement amount, Plaintiffs have been damaged in the
amount of $266,374.00.

WHEREFORE, Plaintiffs demand judgment against Defendant Carr in the amount
of Two Hundred Sixty-Six Thousand Three Hundred Seventy-Four Dollars and Zero

Cents ($266,374.00), in compensatory damages, and other related damages, including

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document 1 Filed 05/21/21 Page 9 of 20

interest, costs, attorney’s fees, and any and all other relief to which this Court finds

them entitled.

COUNT I] - BREACH OF CONTRACT — EARN OUT AGREEMENT
(DEFENDANT WISETEK)

42. Plaintiffs adopt and incorporate by reference each and every preceding
paragraph as if fully set forth herein, and allege the following additionally or in the
alternative.

43. The Earn Out Agreement required certain financial disclosures and payments
be made to the Plaintiffs as provided therein.

44. The Defendants advised the Plaintiffs that based on the Defendants

calculations, the Plaintiffs were owed $266,374.00, which amount the Plaintiffs

disputed, but agreed to accept to resolve the dispute and avoid additional time, expense,

and frustration.

45. Defendants failed and have refused to pay the Plaintiffs any sum of money
for the Second Financial Year Earn Out.

46. Plaintiffs have continued to dispute the Defendants’ calculations.

47, Defendants were required under the Earn Out Agreement to provide the
Statement for the Second Financial year on or before February 4, 2020.

48. Defendants failed to provide the EBITDA Statement until on or about March
4, 2020, at which time Defendants provided a substantively deficient Statement lacking
in detail and supporting documentation.

49. Despite disputing the Statement and calculations and requesting a proper

Statement and supporting documentation, Plaintiffs have not received a revised and/or

9

 
LAW OFFICES
MceCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 10 of 20

required or sufficient Statement nor have they received the documentation to properly
support the Statement and the calculations.

50. The Earn Out Agreement specifically requires that the Defendants provide
the Plaintiffs with the documentation that was requested.

51. The Defendants’ failures in providing the Statement, including the necessary
and requested supporting financial documentation, and failing to make the necessary
payment all required under the Earn Out Agreement constitute breaches of the contract.

52. Asaresult of the Defendants breaches, the Plaintiffs have sustained damages
in an amount to be determined; however, upon the Defendants prior representations,
the amount is no less than $266,374.00.

53. In fact, following the settlement of the First Financial Year Earn Out
payment, after Defendants then failures to properly calculate, produce and support their
deficient financials, James O’Hara, the Chairman of the Board of Directors for the
Defendant Entities told the Plaintiffs that the First Financial Year Earn Out calculation
and payment failures by the Defendant Entities was an embarrassment and would not
happen again.

WHEREFORE, Plaintiffs demand judgment against Defendant in the amount of
Two Hundred Sixty-Six Thousand Three Hundred Seventy-Four Dollars and Zero
Cents ($266,374.00), in compensatory damages, and other related damages, including

interest, costs, attorney’s fees, and any and all other relief to which this Court finds

them entitled.

10

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 11 of 20

COUNT IV — FRAUD
(ALL DEFENDANTS)

54. Plaintiffs adopt and incorporate by reference each and every preceding
paragraph as if fully set forth herein, and allege the following additionally or in the
alternative.

55. Upon information and belief, Defendants have made numerous false
statements of material facts to the Plaintiffs.

56. Defendants informed the Plaintiffs that the EBITDA calculations
demonstrated that the Plaintiffs were owed $266,374.00 and instructed the Plaintiffs to
accept this amount or Defendants would engage in another time consuming and
expensive third-party review.

57. Defendants knew this information was false, made the statement with a
reckless disregard for the truth that the statement was false, and/or knew that the
Defendants had no intention of honoring the promise to pay the agreed upon amount.

58. |The Defendants made this statement just before their EBITDA Statement for
the Second Financial Year was about to be due for the purpose of defrauding the
Plaintiffs to avoid producing the Statement, producing the supporting and requested
records and documentation and making the necessary and contractual payment.

59. Defendants have also improperly maintained the Company’s books and
records by among other things itemizing unrelated expenses under Wisetek, which are
in fact expenses of either Wisetek US and/or Wisetek Ireland, in order to increase

profitability of the Wisetek US and Wisetek Ireland and thereby reduce the profitability

11

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 12 of 20

of Wisetek, to the significant pecuniary benefit of the Defendants and to the substantial
financial detriment of the Plaintiffs.

60. Defendant Sheehan’s positions as CEO, Director and major owner in the
Defendant Entities provide the Defendants with this opportunity, which the Defendants
wrongfully exercised, to improperly maintain the Defendant Entities’ Company Books
to shift profit away from Defendant Wisetek to Defendant Wisetek Ireland for the
pecuniary benefit of Defendant Sheehan, Defendant Wisetek US and Defendant
Wisetek Ireland, and all to the substantial financial harm of the Plaintiffs.

61. By reducing the profitability of Defendant Wisetek, Defendants wrongfully
reduced the Financial Year Earn Out payments to the Plaintiffs, which are based on the
profitability of Defendant Wisetek.

62. Defendants knew that the manner in which they wrongfully manipulated the
book and records of the Defendant Entities and presented that information to the
Plaintiffs was false or done with a reckless disregard for the truth.

63. The Defendants have done so with the intent of defrauding the Plaintiffs.

64. Defendants Sheehan, Carr, Wisetek US, and Wisetek Ireland all knew or
should have known, and/or directed, and/or controlled the actions of Defendant Wisetek
and the other Defendant Entities in defrauding the Plaintiffs and reducing the
profitability of Defendant Wisetek as Defendants Sheehan, Carr, Wisetek US, and

Wisetek Ireland all wrongfully benefitted from these actions to the substantial detriment

of the Plaintiffs.

12

 
LAW OFFICES
McCARTHY WILSON LLP
A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 13 of 20

65. Defendant Sheehan, acting in his capacity as the CEO and Director for all
Defendant Entities, or alternatively in his individual capacity, knew, approved,
instructed, and/or ratified these wrongful actions for personal animus or otherwise and
for his own pecuniary benefit and in order to damage the Plaintiffs by failing to meet
the settlement agreement obligations to the Plaintiffs and by failing to meet financial
and other obligations to the Plaintiffs under the Earn Out Agreement and otherwise.

66. The Plaintiffs have justifiably relied upon the representations of the
Defendants to their detriment and harm, in accepting the settlement offer for the Second
Financial Year Earn Out payment without being paid, not being provided the requisite
the EBITDA financials, and by being subject to Defendants’ fraudulent scheme to
defraud Plaintiffs of accurate payments and profits.

67. As a result of the Defendants fraudulent misrepresentations and actions,
Plaintiffs have among other things not been paid the agreed upon settlement amount,
did not timely receive the Statement, were not provided with the requested
documentation, and were not provided the true and accurate financials and accounting
and payment of profits, to their substantial pecuniary harm.

68. Asa direct and proximate result of the wrongful actions of Defendants, and
their fraudulent conduct and deceit, Plaintiffs have suffered substantial pecuniary
damages, including but not limited to, the unpaid settlement amount, the Second

Financial Year Earn Out payment, and loss of other revenue, income, profits, and

revenue payments,

13

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 14 of 20

WHEREFORE, Plaintiffs demand judgment against Defendants in the amount of
One Million Dollars ($1,000,000.00), in compensatory damages, punitive damages in
the amount of Three Million Dollars ($3,000,000.00), and other related damages,
including interest, costs, attorney’s fees, and any and all other relief to which this Court
finds them entitled.

COUNT IV — CONSPIRACY TO COMMIT FRAUD AND DECEIT
(ALL DEFENDANTS)

69. Plaintiffs adopt and incorporate by reference each and every preceding
paragraph as if fully set forth herein, and allege the following additionally or in the
alternative.

70. All Defendants had an agreement among themselves to commit fraud and
deceit against the Plaintiffs, whereby they conspired directly or indirectly to mislead
Plaintiffs by entering into a settlement agreement they had no intention of honoring,
intentionally breaching the Earn Out Agreement to prevent Plaintiffs from viewing the
financial records of Wisetek to which they were entitled, and by manipulating the
records and books of the Defendant Entities to reduce the profitability of Wisetek in
order to avoid paying Plaintiffs the amounts due under the Earn Out Agreement and
thereby further increasing the profitability and of the other Defendant Entities for the
benefit of the Defendants.

71. The conspiratorial acts render each participant responsible as a joint
tortfeasor for all damages ensuing from their wrongdoing, regardless of whether or not

each was a direct actor and each’s degree of participation in the wrongdoing. As such,

14

 
LAW OFFICES
MceCARTHY WILSON LLP
AUMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 15 of 20

each Defendant is jointly and severally liable for the conspiracy to commit fraud and
deceit.

72. Asa direct and proximate result of the wrongful actions of Defendants, and
their fraudulent conduct and deceit, Plaintiffs have suffered substantial pecuniary
damages, including but not limited to, the unpaid settlement amount, the Second
Financial Year Earn Out payment, and loss of other revenue, income, profits, and
payments.

73. The actions, misrepresentations, and omissions of the Defendants were
undertaken intentionally with malice, oppression, and fraud, and with actual knowledge
that such actions would harm Plaintiffs, and which did result in substantial damages to
the Plaintiffs.

WHEREFORE, Plaintiffs demand judgment against Defendants in the amount of
One Million Dollars ($1,000,000.00), in compensatory damages, punitive damages in
the amount of Three Million Dollars ($3,000,000.00), and other related damages,
including interest, costs, attorney’s fees, and any and all other relief to which this Court

finds them entitled.

COUNT V - VIOLATION OF 18 U.S.C. § 1962(C)
(ALL DEFENDANTS)

74. ‘Plaintiffs adopt and incorporate by reference each and every preceding

paragraph as if fully set forth herein, and allege the following additionally or in the

alternative.

15

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 16 of 20

75. Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3) who
conducted the affairs of the enterprise through a pattern of racketeering activity in
violation of 18 U.S.C. § 1962(c).

76. The Defendants collectively constitute an enterprise (the “Wisetek
Enterprise”), an association-in-fact within the meaning of 18 U.S.C. § 1961(4). The
Wisetek Enterprise is an ongoing organization that functions as a continuing unit
through their common ownership. The Wisetek Enterprise was created and used as a
tool to effectuate Defendants’ pattern of racketeering activity. The Defendant “persons”
and “entities” are distinct from the Wisetek Enterprise.

77. Defendants have conducted and participated in the affairs of the Wisetek
Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C.
§§ 1961(1) and 1961(5), which includes multiple instances of mail and/or wire fraud as
described herein and the Wisetek Enterprise has engaged in and affected interstate
commerce, because, inter alia, the Defendants operate within and contract with
companies located in various states within the United States and in foreign nations, and
have done so for both legitimate purposes and in furtherance of the racketeering
activity.

78. The Defendants exerted control over the Wisetek Enterprise, and participated
in and facilitated the operation and/or management of the affairs of the Wisetek
Enterprise.

79, Within the Wisetek Enterprise, there was a common ownership and

communication network by which the Defendants were able to and did in fact share

16

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 17 of 20

information on a regular basis. The Wisetek Enterprise used this common ownership
and communication network for the purpose of enabling, facilitating, and directing the
Wisetek Enterprise and its activities.

80. Each participant in the Wisetek Enterprise had a systematic linkage to each
other participant through corporate ties, common ownership, contractual relationships,
financial ties, and the continuing coordination of their activities. Through the Wisetek
Enterprise, the Defendants functioned as a continuing unit with the purpose of

furthering the illegal scheme and their common purposes.

81. |The Defendants used the mails and/or wires for the transmission, delivery,
or shipment of the following by the Defendants as a result of and/or in furtherance of
Defendants’ illegal scheme:

a) Contracts between and among the Defendants;

b) Contracts between Defendants and Third-Parties;

c) Accounting and corporate book keeping information and records by,
among, and between the Defendants;

d) Wires among the Defendants about the Defendants illicit activity;

e) Wires and mails between the Defendants regarding and/or in
furtherance of the Defendants illegal activity including the allocation of profits and
expenses by, among, and between the Defendants;

f) Payments by, among, and between the Defendants

g) Preparing, participating in and/or having prepared, produced and filed

false accounting and tax documents; and

17

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 18 of 20

h) Emails, facsimile and telephonic transmissions by among and
between the Defendants regarding the manipulation of the Defendant Entities books
and records and wrongful practices of Defendant entities.

82. The Defendants utilized the interstate and mail and wires for the purpose of
obtaining and/or transferring money and/or property by means of the omissions, false
pretenses, fraud, and misrepresentations described herein.

83. The Defendants also used the Internet and other electronic facilities to carry
out the scheme and conceal the ongoing fraudulent activities and communicated by U.S.
Mail, by interstate facsimile, and by interstate electronic mail with, by, among, and
between each other and with third-parties in furtherance of the scheme.

84. | The mail and wire transmissions described herein were made in furtherance
of Defendants’ scheme and common course of conduct to further the Defendants
pecuniary interests and to damage the Plaintiffs financially.

85. Defendants’ scheme and the above-described racketeering activities
constitute a common course of conduct intended to cause the Plaintiffs financial harm
and each such racketeering activity was related, had similar purposes, involved the
same or similar participants and methods of commission, and had similar results
affecting the Plaintiffs. Defendants’ fraudulent activities are part of their ongoing
business and constitute a continuing threat to Plaintiffs’ pecuniary interests.

86. Plaintiffs pecuniary interests have been damaged by reason of these
violations. Defendants interfered with Plaintiffs’ current and prospective financial

interests by devaluing Defendant Wisetek and reducing its profitability.

18

 
LAW OFFICES
McCARTHY WILSON LLP
ALIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 19 of 20

87. Had members of the Wisetek Enterprise not been complicit and had they
properly maintained their books and accounting for all Defendant Entities instead of
manipulating the books of the Defendant Entities to reduce the profitability of
Defendant Wisetek, the Plaintiffs’ pecuniary interests would not have been injured.
Thus, Plaintiffs’ injuries were directly and proximately caused by Defendants’
racketeering activity, as described above.

88. By virtue of these violations of 18 U.S.C. § 1964(c), Defendants are liable
to Plaintiffs for three times the damages Plaintiffs have sustained, plus the cost of this
suit, including reasonable attorneys’ fees.

WHEREFORE, Plaintiffs demand judgment against Defendants in the amount of
One Million Dollars ($1,000,000.00), in compensatory damages, plus treble damages
as provided for in 18 U.S.C. § 1964(c), attorney’s fees as provided for in 18 U.S.C. §
1964(c), and other related damages, including interest, costs, and any and all other relief

provided by statute or to which this Court finds them entitled.

19

 
LAW OFFICES
McCARTHY WILSON LLP
A LIMITED LIABILITY PARTNERSHIP

WWW.MCWILSON.COM

 

 

Case 8:21-cv-01250-TDC Document1 Filed 05/21/21 Page 20 of 20

By:

Respectfully submitted,
McCARTHY WILSON LLP

Ust/ Richard W. Evans, Esquire
Richard W. Evans, Esquire #12528

st! James G. Fegan, Ill, Esquire
James G. Fegan, III, Esquire #20789
2200 Research Boulevard, Suite 500
Rockville, Maryland 20850

(301) 762-7770
(301)926-7444-facsimile
evansr@mewilson.com
feganj@mcewilson.com

Attorneys for Plaintiffs

JURY DEMAND

Plaintiffs hereby demand a trial by jury on all issues herein.

/s/ Richard W. Evans, Esquire

Richard W. Evans, Esquire #12528

20

 
